USCA4 Appeal: 22-1464      Doc: 28         Filed: 12/08/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1464


        MARIE THERESE ASSA’AD-FALTAS, MD, MPH,

                            Plaintiff - Appellant,

                     v.

        JOHN W. KITTREDGE, solely officially as Acting SC Chief Justice in SC Appellate
        Case 2021-000815, and solely for declaratory and injunctive relief,

                            Defendant - Appellee.



        Appeal from the United States District Court for the District of South Carolina, at
        Columbia. Shiva Vafai Hodges, Magistrate Judge. (3:22-cv-00923-TLW-SVH)


        Submitted: November 21, 2022                                 Decided: December 8, 2022


        Before NIEMEYER, RUSHING, and HEYTENS, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Marie Therese Assa’ad-Faltas, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1464         Doc: 28      Filed: 12/08/2022      Pg: 2 of 2




        PER CURIAM:

               Marie Therese Assa’ad-Faltas seeks to appeal the magistrate judge’s text order

        denying her motion for recusal. This court may exercise jurisdiction only over final orders,

        28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed.

        R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The

        order Assa’ad-Faltas seeks to appeal is neither a final order nor an appealable interlocutory

        or collateral order. See In re Virginia Elec. & Power Co., 539 F.2d 357, 364 (4th Cir.

        1976); see also Wyatt By & Through Rawlins v. Rogers, 92 F.3d 1074, 1080 (11th Cir.

        1996) (“An interlocutory appeal does not lie from the denial of a motion to disqualify a

        district judge.”). Accordingly, we dismiss the appeal for lack of jurisdiction. We deny all

        pending motions. We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       DISMISSED




                                                     2